DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-26 are pending.
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a mycelium foam comprising a body of pure mycelium and at least one macroscopic void space, classified in A01G 24/48.
II. Claim 8, drawn to a self-assembled fungal cellular matrix comprising a composite matrix of discrete particles and mycelium and a plurality of void spaces, classified in A01G 18/00.
III. Claims 9-13, drawn to a method of encapsulating filler elements with a mycelium matrix comprising providing a tool defining a cavity, packing said cavity with filler elements, adding a fungus, and allowing the fungus to grow a mycelium matrix to encapsulate said filler elements, classified in A01G 18/20.
IV. Claims 14-18, drawn to a method of encapsulating filler elements with a mycelium matrix comprising providing a tool defining a cavity, packing said cavity with discrete particles, adding a fungus, allowing the fungus to grow mycelium, adding filler elements, and allowing said fungus to grow mycelium to form a composite matrix and encapsulate filler elements, classified in A01G 24/44.
V. Claims 19-26, drawn to a method of encapsulating filler elements with a mycelium matrix comprising providing an organic substrate with a mycelial matrix binder, adding filler elements, and then allowing a fungus to grow mycelium to form a composite matrix and encapsulate filler elements, classified in A01G 24/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  Invention I is drawn to a mycelium foam with a body of pure mycelium.  Invention II is drawn to a self-assembled mycelium matrix, which is a composite of discrete particles and mycelium.  The product of invention I cannot be made with the product of invention II as invention II is not made of pure mycelium.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the product of invention I cannot be made by the process of invention III.  Invention I is drawn to a mycelium foam with a body of pure mycelium.  Invention III is drawn to a method of encapsulating filler elements with a mycelium matrix that requires spaced filler elements, rather than to a foam with a body of pure mycelium.  The product of invention I cannot be made using the process of invention III as invention III is not a process to make a foam with a body of pure mycelium.
Inventions I and IV are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the product of invention I cannot be made by the process of invention IV.  Invention I is drawn to a mycelium foam with a body of pure mycelium.  Invention IV is drawn to a method of encapsulating filler elements with a mycelium matrix that requires the addition of discrete particles and spaced filler elements, rather than to a foam with a body of pure mycelium.  The product of invention I cannot be made using the process of invention IV as invention IV is not a process to make a foam with a body of pure mycelium.
Inventions I and V are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the product of invention I cannot be made by the process of invention V.  Invention I is drawn to a mycelium foam with a body of pure mycelium.  Invention V is drawn to a method of encapsulating filler elements with a mycelium matrix that requires providing an organic substrate with a mycelial matrix binder, and adding discrete particles and spaced filler elements, rather than to a foam with a body of pure mycelium.  The product of invention I cannot be made using the process of invention V as invention V is not a process to make a foam with a body of pure mycelium.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, a mycelium matrix can be formed by first adding discrete particles, adding a fungus, allowing the fungus to grow mycelium, and then adding filler elements, as in invention IV, rather than using the method of invention III.
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case a mycelium matrix can be formed by providing an organic substrate with a mycelial matrix binder, adding filler elements, and allowing a fungus to grow mycelium, as in invention V, rather than using the method of invention IV.
Inventions II and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case a mycelium matrix can be formed by first adding spaced filler elements, then adding a fungus to grow mycelium, as in invention III, rather than using the method of invention V.
Inventions III-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different functions because they involve different process steps.  Invention III is drawn to a method that requires spaced filler elements, and adding a fungus to grow mycelium, thereby predefining void spaces, and without a requirement for nutritious elements.  Invention IV is drawn to a method that requires packing a cavity with nutrient and non-nutrient particles and allowing a fungus to grow mycelium, therefore promoting fungal growth, but without predefining space with filler elements.  Invention V is drawn to a method that uses a mycelial matrix binder rather than the addition of a fungus to grow mycelium.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder of Process Claims
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL MITTAL/Examiner, Art Unit 1657